Citation Nr: 1047356	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, wherein the RO granted service connection for 
chondromalacia patella of the right knee and assigned an initial 
10 percent disability evaluation, effective November 20, 2003. 
 
The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2008.  The 
Veteran's case was remanded for additional development in July 
2007 and April 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges his service-connected right knee disability 
warrants a higher rating.  Having reviewed the claims file, 
despite the significant procedural history, the Board finds that 
additional development is necessary prior to the adjudication of 
this claim. 
 
As noted above, the Veteran's case was remanded in April 2008, in 
relevant part, to afford the Veteran a VA examination.  The 
resulting January 2010 VA examination report indicates that the 
Veteran had range of motion from 0 to 120 degrees.  The report 
also indicates that there was objective evidence of pain on 
motion of the right knee.  However, the report does not state at 
what point or degree of the arc of motion the Veteran's pain 
began.  In order to fully evaluate the Veteran's disability, the 
Board finds that an additional examination, to include range of 
motion testing with indication of the point of pain onset, is 
necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion or 
ordering a medical examination).

The RO/AMC should also take the opportunity to obtain relevant VA 
treatment records from December 2009 to the present.

As noted in the April 2008 Board remand, the Veteran failed to 
report for two VA examinations for his right knee prior to the 
January 2010 VA examination.  As such, the Veteran again is 
notified that it is his responsibility to report for scheduled 
examinations and to cooperate in the development of the case, and 
that the consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 C.F.R. § 
3.655 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records for the 
Veteran's right knee disability from all 
relevant VA medical facilities from December 
2009 to the present.  Any negative responses 
should be documented in the file and the 
Veteran must be provided with an opportunity 
to provide such medical records.

2.  After obtaining the above VA records, to 
the extent available, schedule the Veteran 
for an orthopedic examination to ascertain 
the current severity of his service-connected 
right knee disability.  The claims file 
should be provided to the appropriate 
examiner for review and the examiner should 
note that it has been reviewed.  Any 
diagnostic tests and studies should be 
accomplished, as well as an interview of the 
Veteran.  The examiner should describe all 
pertinent symptomatology associated with the 
Veteran's right knee disability and should 
provide the following information:

a.  The examiner should specifically state 
range of motion findings for the right knee.  
Range of motion findings should also 
expressly state at what point in the range of 
motion the Veteran's pain sets in.

b.  The examiner should comment on whether 
this disability exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability.  These determinations must be 
expressed in terms of the degree of 
additional range of motion that is lost due 
to these symptoms.

c.  The examiner should discuss whether pain 
significantly limits functional ability 
during flare-ups or following repeated use.  
These determinations must also be expressed 
in terms of the degree of additional range of 
motion that is lost due to pain on use or 
during flare-ups.

3.  After the above is complete, readjudicate 
the Veteran's claim.  If a complete grant of 
benefits is not awarded, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


